Citation Nr: 0523512	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-04 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for claimed disability resulting from treatment at a 
Department of Veterans Affairs (VA) facility in April 1998.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

The veteran had multiple periods of active duty, including 
from September 1947 to September 1951, October 1953 to 
September 1957, and December 1957 to January 1963.  

In January 2001, the RO received the veteran's claim for 
entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151 for disabilities which he contended were the result of 
improper treatment at the Indianapolis VA Medical Center 
(VAMC) in April 1998.  The February 2003 rating decision 
denied the claim, and he appealed.


FINDING OF FACT

The medical evidence demonstrates that the veteran's tongue 
deviation, difficulty swallowing, speech problems, left 
carotid artery occlusion, abdominal aortic aneurysm, and 
April 1998 heart attack were not caused by carelessness, 
negligence, lack of proper skill, and error in judgment on 
the part of VA in furnishing medical treatment to the veteran 
in April 1998, nor were they not reasonably foreseeable.


CONCLUSION OF LAW

The payment of benefits under the provisions of 38 U.S.C.A. 
§ 1151 for disability allegedly incurred as a result of VA 
medical treatment in April 1998 is not warranted.  
38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking compensation under the provisions of 
38 U.S.C.A. § 1151 for various disabilities he claims 
resulted from treatment at the Indianapolis VAMC in April 
1998.  He specifically claims that he suffered from vocal 
chord damage, speech impairment, a complete occlusion of the 
left carotid artery (and resulting heart attack), and an 
abdominal aortic aneurysm (AAA) as a result of an arteriogram 
and left carotid endartectomy conducted by VA physicians in 
April 1998.  He alternatively claims that failure to timely 
diagnose his AAA on the part of VA physician led to various 
cardiac complications, eventually requiring a double bypass.

As an initial matter, although the veteran has referred to 
various symptoms, all are associated with cardiovascular 
disability, and all stem from the same alleged cause.  The 
Board will therefore treat this appeal as encompassing but 
one issue, entitlement to benefits under 38 U.S.C. § 1151. 

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2004 statement of the case (SOC) of 
the pertinent law and regulations (including those pertaining 
to § 1151 claims), of the need to submit additional evidence 
on his claim, and of the particular deficiencies in the 
evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in June 
2002, which was specifically intended to address the 
requirements of the VCAA.  The June 2002 letter from the RO 
specifically notified the veteran that to support a claim 
under the provisions of 38 U.S.C.A. § 1151, the evidence must 
show a "current physical or mental disability or additional 
disability due to faulty care, treatment or examination 
furnished by VA or due to an unforeseen event that occurred 
during VA care, treatment or examination" (emphasis in 
original).  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the June 
2002 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "VA medical records or other 
medical treatment records you tell us about."  He was also 
informed that "[w]e will also assist you by providing a 
medical examination or getting a medical opinion if we decide 
it's necessary to make a decision on your claim."  The 
veteran was further advised that VA would make "reasonable 
efforts" to obtain "medical records, employment records, or 
records from other Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The June 2002 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the agency or person who has them . . . 
[i]t's your responsibility to support your claim with 
appropriate evidence" (emphasis in original).  The veteran 
was further notified that he could also submit his own 
statement or statements from others describing his disability 
symptoms.

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The June 2002 letter instructed the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  The Board believes that this 
request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board additionally notes that even though the June 2002 
letter requested a response within approximately one month, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
The one-year period has since expired.

The veteran's claim was adjudicated by the RO in February 
2003, prior to the expiration of the one-year period 
following the June 2002 notification of the veteran of the 
evidence necessary to substantiate his claim.  However, this 
does not render the RO's notice invalid or inadequate.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in June 2002, prior to the initial adjudication of 
his claim by the February 2003 rating decision.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider these claims on the merits.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes extensive treatment records from 
the Indianapolis and Danville VAMCs, treatment records from 
Methodist Medical Center, and the opinions of Drs. D.M. and 
J.H.  The veteran and his representative have not identified 
any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

38 U.S.C. § 1151

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  In pertinent part, 38 
U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim in January 
2001.  Accordingly, the post-October 1, 1997 version of the 
law and regulations must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

Factual Background

The veteran's medical treatment records reflect a long 
history of hypertension, arteriosclerosis, coronary artery 
disease, carotid artery disease, hyperlipidemia, 
hypercholesteremia, obesity, and a two-pack-per-day smoking 
habit of over 50 years.

The veteran underwent an arteriogram at the Indianapolis VAMC 
on April 7, 1998 which revealed a 93% stenosis of the left 
internal carotid artery and a 42% stenosis of the right 
internal carotid artery.  As a result of these findings, the 
veteran underwent a left carotid endartectomy on April 10, 
1998.  Post-operatively, he had some evidence of cranial 
nerve dysfunction, including slight deviation of the tongue 
to the left, mild difficulty swallowing, and mild dysarthria.  
Treatment records revealed that these symptoms significantly 
improved prior to discharge, although his tongue still 
protruded to the left.

The veteran noted a mild voice disturbance on follow-up visit 
in May 1998, but stated that this was improving on a 
subsequent visit in July 1998.  Diagnostic study conducted 
during the veteran's July 1998 examination revealed no change 
in the right carotid stenosis, but did indicate a Grade II 
stenosis of the left internal carotid artery.  On another 
follow-up visit to the Indianapolis VAMC in January 1999, 
diagnostic study revealed that the right carotid stenosis was 
unchanged, but that the left carotid stenosis had 
significantly worsened resulting in complete occlusion.  

Days after this visit, the veteran suffered a cardiac arrest 
and was found to be having an acute posterolateral myocardial 
infarction.  The veteran was initially treated for his 
cardiac arrest at a private hospital in Pekin, Illinois, and 
was then transferred to Methodist Medical Center in Peoria, 
Illinois where cardiac catheterization revealed an acute 
coronary artery occlusion as well as a large calcified AAA.  
He developed an expanding hematoma in the right groin, which 
required surgical intervention for repair of a right femoral 
aneurysm at the puncture sight of the cardiac 
catheterization.  The veteran initially had hypoxic 
encephalopathy for approximately three days after his cardiac 
arrest together with memory loss, dysarthria, and dysphasia, 
which all later improved.  In April 1999, the veteran 
underwent a coronary artery bypass graft of two vessels.

The veteran contends that he suffered from vocal chord 
damage, speech impairment, a complete occlusion of the left 
carotid artery (and resulting heart attack), and an AAA as a 
result of the arteriogram and left carotid endartectomy 
conducted by VA physicians in April 1998.  He alternatively 
claims that failure to timely diagnose his AAA on the part of 
VA physicians led to various cardiac complications, 
eventually requiring a double bypass.

Two medical expert medical opinions have been obtained 
regarding the veteran's allegations.  In a June 2002 opinion, 
Dr. D.M., a Professor of Surgery at Indiana University 
Medical School, concluded that the veteran's AAA was 
unrelated to the treatment he received by VA physicians in 
April 1998.  First, Dr. D.M. noted that the April 1998 
arteriogram and the initial finding of the AAA were not 
temporally related, and in fact occurred some right months 
apart, thus suggesting no connection between the two.  Dr. 
D.M. further opined that the veteran's AAA was not related to 
any VA treatment, but rather to his long history of 
arteriosclerosis.  He also noted that the veteran has 
numerous risk factors for arteriosclerosis and an AAA, 
including his gender, age, hyperlipidemia, obesity, 
hypertension, and history of heavy smoking.  Given these risk 
factors, Dr. D.M. concluded that the veteran's AAA was more 
likely related to arteriosclerosis than his April 1998 VA 
treatment.

Dr. D.M. also noted that the immediate postoperative problems 
experienced by the veteran, including deviation of the tongue 
to the left, mild difficulty swallowing, and mild dysarthria 
all resolved over time, with the exception of the tongue 
deviation.  Dr. D.M. explained that such symptoms are 
probably the result of injury to the cranial nerves and are a 
common complication associated with a carotid endartectomy.  
Overall, he found no fault with the preoperative assessment 
and decision-making by VA physicians and noted that the 
procedure followed standard, accepted techniques.

Dr. D.M. further concluded that the veteran's January 1999 
heart attack was not caused by negligence on the part of VA 
health care providers.  Instead, he noted that such was the 
result of the veteran's ongoing arteriosclerosis and the fact 
that such occurred only days after being seen at the 
Indianapolis VAMC was mere coincidence.

Dr. D.M. stated:

Upon review of the medical record, it is clear that [the 
veteran] suffers from generalized arteriosclerosis and 
its complications involving the carotid, coronary, 
aortic, and iliac vessels.  I believe that the 
Indianapolis, VA surgeons and other caregivers involved 
in [the veteran's] care, from April 1998 to January 
1999, made the correct diagnoses in a timely manner, and 
selected proper treatments that were executed in a 
timely manner.  The operative consent was properly 
executed.  The operative techniques were executed 
correctly, and [the veteran's] condition was properly 
monitored and treated postoperatively.  I also believe 
that most experienced, competent practitioners would 
have handled the case in a similar way.

See June 2002 opinion of Dr. D.M. at page 4.

Also of record is the November 2002 opinion of Dr. J.H.  Dr. 
J.H. also attributed the veteran's tongue deviation, 
swallowing difficulty, and speech problems to nerve traction 
and indicated that such are typically transient and resolve 
on their own.  Dr. J.H. also remarked that the veteran's 
current carotid stenosis was a known complication following a 
carotid endartectomy, and that any recurrence of the stenosis 
was not due to technical problems with VA treatment, but 
rather is the result of the veteran's atherosclerotic disease 
and continued tobacco use.  Dr. J.H further noted that while 
the AAA should have been detected earlier, the delay did not 
result in adverse effects.  He also explained that on a 
carotid angiogram the focus is not on the abdominal aorta, 
and therefore an AAA could be missed.

Analysis

To briefly recapitulate, current law provides that VA 
compensation benefits shall be awarded for additional 
disability caused by VA medical treatment where the proximate 
cause of the disability was either carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 
2002).

There is no question that the veteran had cardiovascular 
problems prior to the April 1998 procedure at the VAMC.  
Indeed, the April 7 arteriogram showed almost complete 
stenosis of the left carotid artery and significant stenosis 
of the right carotid artery.  The veteran in essence contends 
that his problems became worse after, and due to, the left 
carotid endartectomy on April 10.

It appears that the veteran did in fact experience tongue 
deviation, difficulty swallowing, and speech problems 
immediately after his April 1998 endartectomy.  It also 
appears that in the months following this procedure, his left 
carotid artery became completely occluded, an AAA was 
discovered, and he suffered a heart attack.  The question 
becomes whether these events were related to the treatment 
provided at the VAMC.    

The medical evidence of record, in particular the opinions of 
Drs. D.M. and J.H.,  reveals that the veteran subsequent 
problems were either not the result of VA treatment or not 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.

With regard to the problems noted immediately following the 
April 1998 endartectomy, including tongue deviation, 
difficulty swallowing and speech problems, both Drs. D.M. and 
J.H. noted that such symptoms were common complications 
associated with a carotid endartectomy and will likely fully 
resolve over time.  Indeed, given the lack of complaint 
regarding these symptoms in the veteran's more recent follow-
up examinations, it appears that these problems have largely 
resolved.  To the extent that they may still exist in some 
mild form, both physicians determined that such was not the 
result of negligence or lack of proper skill on the part of 
VA physicians, but instead represented a common complication 
of the procedure.  No contrary medical opinion is of record.  
Given the lack of evidence of negligence on the part of VA, 
and given the medical evidence that such complications were 
reasonably foreseeable, § 1151 benefits may not be awarded 
for the tongue deviation, difficulty swallowing and speech 
problems experienced by the veteran.

Turning to the complete occlusion of the veteran's left 
carotid artery, the discovery of an AAA, and his January 1999 
heart attack, both Drs. D.M. and J.H. concluded that these 
conditions were the result of the veteran's history of 
arteriosclerosis, as opposed to the arteriogram and 
endartectomy performed in April 1998.  Dr. D.M. specifically 
noted the veteran's long history of arteriosclerosis and the 
presence of several risk factors for this condition, 
including the veteran's age, gender, heavy smoking history 
(more than 100 pack-years), and history of hypertension, 
hyperlipidemia, and obesity.  Dr. J.H. also made special 
mention of the veteran's long smoking history as a risk 
factor for these conditions.  Both physicians concluded that 
none of the above conditions were the result of VA treatment 
or surgical care, which they determined was conducted in a 
generally accepted and technically proper manner.  

Turning to the veteran's contention that VA's failure to 
diagnose may have caused his subsequent problems, Dr. J.H. 
further noted that although the veteran's AAA should have 
been detected earlier, the failure to detect it was 
understandable given the fact that carotid angiograms do not 
focus on the abdominal aorta.  In any event, he noted that 
any delay in detecting the AAA did not result in "adverse 
effects."  
No contrary medical opinion is of record.

In summary, the tongue deviation, difficulty swallowing and 
speech problems experienced by the veteran immediately after 
his April 1998 endartectomy have been determined by two 
physicians to be common complications of the procedure, (i.e. 
reasonably foreseeable) and did not result from any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical personnel.  Additionally, the two medical opinions 
have indicated that the veteran's left carotid artery 
occlusion, AAA, and January 1998 heart attack were not the 
result of VA treatment, but rather are the result of the 
veteran's long history of arteriosclerosis (complicated as it 
was by risk factors such as hypertension, hyperlipidemia, 
obesity, and smoking).  Both medical opinions contained no 
findings of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA, and instead concluded that all VA treatment was 
carried out in an expeditious and clinically appropriate 
manner.  

The evidence in the veteran's favor consists chiefly of his 
own statements to the effect that his problems were caused by 
VA medical treatment.  However, it is now well-settled that 
as a lay person without medical training he is not competent 
to comment on medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board further notes that the veteran has been provided 
with ample opportunity to submit medical evidence in his 
favor.  He has not done so.  See 38 U.S.C.A. § 5107(a) [a 
claimant has the responsibility to support a claim for VA 
benefits].

In summary, a preponderance of the evidence is against a 
finding that the veteran suffered from any additional 
disability resulting from negligence or fault on the part of 
his VA caregivers, or that there occurred an event not 
reasonably foreseeable.  
Accordingly, entitlement to compensation under the provisions 
of 38 U.S.C. § 1151 is denied.  


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
additional disability due to VA medical treatment in April 
1998 is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


